SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): June 8, 2010 CIRRUS LOGIC, INC. (Exact name of Registrant as specified in its charter) Delaware 0-17795 77-0024818 (State or Other Jurisdiction of (Commission (IRS Employer Incorporation or Organization) File Number) Identification No.) 2901 Via Fortuna, Austin, TX (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code:(512) 851-4000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01Regulation FD Disclosure. Cirrus Logic, Inc. (the “Company”) will be presenting at the UBS Global Technology & Services Conference at the Crowne Plaza Times Square Hotel in New York City, on Wednesday, June 9, 2010, at 1:30 p.m. (Eastern Time).A live webcast of the presentation will be made available by UBS, and a copy of the presentation is being furnished as Exhibit 99.1 to this Current Report on Form 8-K, and is available on the Investors section of the Company’s website, www.cirrus.com. The information contained in Item 7.01 in this Current Report on Form 8-K and exhibit 99.1 attached hereto shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that section, nor shall this information be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as expressly set forth by specific reference in such a filing.The furnishing of these materials is not intended to constitute a representation that such information is required by Regulation FD or that the materials they contain include material information that is not otherwise publicly available. Item 9.01Financial Statements and Exhibits. (d) Exhibits Exhibit Description June Quarter Fiscal Year 2011 Investor Update SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. CIRRUS LOGIC, INC. Date: June 8, 2010 By: /s/ Thurman K. Case Name:Thurman K. Case Title: Chief Financial Officer EXHIBIT INDEX Exhibit No. Description June Quarter Fiscal Year 2011 Investor Update Exhibit 99.1
